[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 30, 2006
                        Nos. 06-10511 & 06-10512           THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                             D. C. Docket Nos.
                             97-00724-CR-SH
                             99-00287-CR-SH


UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

EDUARDO NUNEZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 30, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Eduardo Nunez appeals his thirteen month sentence for violating the terms

of his supervised release. He claims that he was not given an opportunity to object

to his sentence, in violation of the requirements set forth in United States v. Jones,

899 F.2d 1097 (11th Cir. 1990), overruled in part on other grounds, United States

v. Morrill, 984 F.2d 1136, 1137 (11th Cir. 1993) (en banc) and asks us to remand

the case for resentencing. We find that even if a Jones violation occurred, the

record does not preclude our appellate review. Additionally, we find that the

sentence is reasonable, and accordingly we affirm the decision below.

                                     Background

      In two separate cases, Nunez was convicted for multiple counts of filing

false claims for pay ment with the IRS, in violation of 18 U.S.C. § 287, and for

failure to appear for a show cause hearing as required by the conditions of his

release, in violation of 18 U.S.C. § 3146. He received a three-year term of

supervised release in each case.

      After testing positive for cocaine shortly thereafter, the terms of his release

were modified to include, inter alia, requirements that he participate in a

community correctional center (“CCC”) for ninety days and maintain full-time

employment. Subsequently, Nunez again tested positive for cocaine and was sent

back to the CCC for a period of up to six months. Before the end of this period,



                                           2
Nunez was discharged from the CCC for failure to participate in the program,

leading the government to request that his supervised release be revoked in favor

of incarceration with the Bureau of Prisons. At his revocation hearing, Nunez

admitted that he had violated the terms of the supervised release, but requested

alternatives to incarceration in order to continue medical treatment. The

government argued that Nunez had been given several chances to comply with the

terms of his supervised release and had failed to do so. The government further

argued that the Bureau of Prisons was equipped to address his medical needs. The

district court agreed and sentenced Nunez to thirteen months imprisonment. The

judge did not elicit objections from the parties after imposing the sentence.

      Nunez claims that the sentence was imposed without consideration of his

medical condition and is therefore unreasonable. He notes that he did not object to

the sentence, but argues that United States v. Jones applies to supervised release

proceedings and that the district court judge’s failure to elicit objections is a

violation of its requirements. He asks us to vacate the sentence and remand the

case to the district court to give him the opportunity to raise an objection to the

reasonableness of the sentence.

                                       Discussion

      In Jones, we exercised our supervisory authority over district courts and



                                            3
“instruct[ed] the district courts to elicit fully articulated objections, following

imposition of sentence, to the court’s ultimate findings of fact and conclusions of

law.” Jones, 899 F.2d at 1102. The rule was created to ensure that all objections

are raised below and that the grounds for each objection are clearly stated. Id.

While we will normally vacate sentences imposed in violation of Jones, we have

held that a technical violation of Jones does not require remand when the record is

sufficient for review. See United States v. Cruz, 946 F.2d 122, 124 n.1 (11th Cir.

1991).

         We have never explicitly held that Jones applies to supervised release

proceedings and we need not decide that issue in this case since we find that the

record is sufficient for our review. We note that the violations of the terms of

Nunez’s release were presented to the district court and are largely accepted by

Nunez for purposes of this appeal. Additionally, Nunez presented information

about his medical condition to the district court judge and it forms part of the

record on appeal. Thus, remand is not necessary.

         We review a defendant’s ultimate sentence for reasonableness in light of the

factors set forth in 18 U.S.C. § 3553(a). See United States v. Winingear, 422 F.3d

1241, 1246 (11th Cir. 2005). Nunez argues that the district court imposed an

unreasonable sentence because it did not refer to the § 3553(a) factors or his health



                                            4
concerns, focusing instead on his criminal history and whether the government

agreed that he should be sentenced to the high end of the Guideline range. He

argues that the court should instead have analyzed and accounted for his medical

issues in determining his sentence.

      A sentence imposed upon the revocation of a supervised release term is

reviewed for reasonableness in light of the factors outlined in § 3553(a). United

States v. Sweeting, 437 F.3d 1105, 1106-1107 (11th Cir. 2006). Upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, a district court may revoke the term of supervised release and

impose a term of imprisonment after considering certain § 3553(a) factors. 18

U.S.C. § 3583(e). These factors include: (1) the nature and circumstances of the

offense and history and characteristics of the defendant; (2) the need for the

sentence to afford adequate deterrence; and (3) the need for the sentence to provide

needed medical care. 18 U.S.C. § 3553(a). We have held that “nothing . . .

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). An indication that the

district court has considered a defendant’s arguments and the § 3553(a) factors is

sufficient. Id.



                                            5
      In this case, the district court did not explicitly mention the § 3553(a)

factors, but they were included in the report and recommendation from the

probation officer and were implicated in the arguments of the parties before the

court. For instance, the government requested a sentence at the high end of the

guidelines in light of Nunez’s repeated violations while Nunez sought clemency

based on his medical needs. Although they were not mentioned, we are satisfied

that the § 3553(a) factors were considered by the court. See United States v.

Thomas, 446 F.3d 1348, 1357 (11th Cir. 2006) (finding that the district court

considered § 3553(a) factors where the parties’ arguments and PSI’s calculations

outlined them).

      We additionally find that the district court, in considering these factors, was

reasonable in choosing to impose a thirteen month sentence. The sentence falls

within the Guidelines range, and we ordinarily expect such sentences to be

reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). The court

was entitled to find that Nunez’s repeated violations outweighed his medical

concerns and to sentence accordingly. We therefore affirm.

      AFFIRMED.




                                          6